Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 19, 2018

                                      No. 04-18-00424-CR

                                   Mark Andrew MORGAN,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-17-0298
                          Honorable Frank Follis, Judge Presiding


                                         ORDER

         Appellant’s brief was originally due September 28, 2018. Neither the brief nor a motion
for extension of time was filed at that time. The clerk’s office of this court spoke to appellant’s
counsel by telephone and he advised he would file a motion for extension of time requesting a
sixty (60) day extension by Friday, October 5, 2018. On October 15, 2018, appellant filed a
motion for leave, requesting permission to file an untimely motion for extension of time.
Appellant also filed a motion for extension of time, requesting a sixty (60) day extension of time
to file his brief. In his motions, appellant explains his computer crashed and he is in the process
repairing it.

        After consideration, we GRANT appellant’s motions and ORDER appellant to file his
brief in this court on or before December 17, 2018. Appellant is advised that no further
extensions of time to file his brief will be granted absent written proof of extraordinary
circumstances.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court